Case 1:19-cv-02134-DDD-MEH Document 67 Filed 12/23/20 USDC Colorado Page 1 of 7




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO
                            Judge Daniel D. Domenico

        Civil Action No. 1:19-cv-02134-DDD-MEH

        DONELL J. BLOUNT, SR.,

                Plaintiff,
        v.

        JEREMIAH YOUNGER, and CURTIS MURPHY,

                Defendants.


                    ORDER ADOPTING MAGISTRATE JUDGE’S
                            RECOMMENDATION


             Before the court is the amended recommendation (Doc. 65) of United
        States Magistrate Judge Michael E. Hegarty that the court grant De-
        fendants’ motion for summary judgment (Doc. 40). The amended recom-
        mendation states that objections to the amended recommendation must
        be filed within fourteen days after its service on the parties. 1 (Doc. 65 at
        9 n.1 (citing 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b); and In re Griego,
        64 F.3d 580, 583 (10th Cir. 1995).) The amended recommendation was
        docketed November 25, 2020. Plaintiff Donell Blount Sr. submitted ob-
        jections dated December 9, 2020, postmarked December 16, 2020, and
        docketed on December 22, 2020. Doc. 66. For the following reasons, the
        court overrules Mr. Blount’s objections, adopts Judge Hegarty’s report




        1  Magistrate Judge Hegarty filed an amended recommendation to add
        the footnote concerning the fourteen-day timeline for filing objections.
        His initial recommendation, which was docketed on November 20, 2020,
        did not include this footnote. See Doc. 64. The initial recommendation
        did not differ in any other way.


                                            -1-
Case 1:19-cv-02134-DDD-MEH Document 67 Filed 12/23/20 USDC Colorado Page 2 of 7




        and recommendation, and grants Defendants’ motion for summary judg-
        ment.

                              STANDARD OF REVIEW

           When a magistrate judge issues a recommendation on a dispositive
        matter, Federal Rule of Civil Procedure 72(b)(3) requires the district
        court judge to “determine de novo any part of the magistrate judge’s
        [recommendation] that has been properly objected to.” In conducting its
        review, a “district judge may accept, reject, or modify the recommended
        disposition; receive further evidence; or return the matter to the magis-
        trate judge with instructions.” Fed. R. Civ. P. 72(b)(3). An objection is
        proper if it is filed within fourteen days of the magistrate judge’s recom-
        mendations and specific enough to enable the “district judge to focus at-
        tention on those issues—factual and legal—that are at the heart of the
        parties’ dispute.” United States v. 2121 East 30th Street, 73 F.3d 1057,
        1059 (10th Cir. 1996) (quoting Thomas v. Arn, 474 U.S. 140, 147
        (1985)). In the absence of a timely and specific objection, “the district
        court may review a magistrate’s report under any standard it deems ap-
        propriate.” Summers v. Utah, 927 F.2d 1165, 1167 (10th Cir. 1991); see
        also Fed. R. Civ. P. 72 Advisory Committee’s Note (“When no timely ob-
        jection is filed, the court need only satisfy itself that there is no clear
        error on the face of the record in order to accept the recommendation.”).

                                        ANALYSIS

           Judge Hegarty’s report and recommendation lays out in detail the
        background facts relevant to these issues. Doc. 65. The court will not
        retread the facts or analysis in the amended report and recommendation
        unless necessary to analyze Mr. Blount’s objections. In short, Mr. Blount
        alleges that he was a prisoner of the Colorado Department of Corrections
        at the Denver Reception and Diagnostic Center in August 2018. Upon


                                           -2-
Case 1:19-cv-02134-DDD-MEH Document 67 Filed 12/23/20 USDC Colorado Page 3 of 7




        arrival, Mr. Blount threatened to make a complaint to the Prison Rape
        Elimination Act hotline. After growing hostility between him and the
        prison guards at the Center, the guards threw Mr. Blount to the ground
        and sprayed pepper spray in his eyes. The guards then took Mr. Blount
        to a decontamination shower, and he was later treated for exposure to
        pepper spray by Defendant Curtis Murphy, a prison nurse. Mr. Blount
        brought this suit against Defendants for excessive force and deliberate
        indifference to his serious medical needs. Judge Hegarty recommended
        that the court enter summary judgment in favor of Defendants on all of
        Mr. Blount’s claims. Mr. Blount’s objections to that recommendation are
        now before the court.

             I.   Untimeliness

           The court notes at the outset that Mr. Blount’s objections are un-
        timely under Federal Rule of Civil Procedure 5(b)(2)(C), which says that
        service by mail is “complete upon mailing.” Here, Mr. Blount mailed his
        objections on December 16, 2020, which is beyond Rule 72(b)(3)’s four-
        teen-day time limit for his objections. Because there is no clear error on
        the face of Judge Hegarty’s amended recommendation, the untimeliness
        of the objections is sufficient on its own to overrule Mr. Blount’s objec-
        tions and adopt the recommendation. See Summers v. Utah, 927 F.2d
        1165, 1167 (10th Cir. 1991) (citing Thomas v. Arn, 474 U.S. 140, 150,
        154 (1985)).




                                           -3-
Case 1:19-cv-02134-DDD-MEH Document 67 Filed 12/23/20 USDC Colorado Page 4 of 7




            II.   De Novo Review

           Even if Mr. Blount’s objections weren’t untimely, they fail a de novo
        review.

                     A. Fact Objections

           Blount generally objects to the facts recited in the recommendation.
        Doc. 66 at 2–3. But his fact objections challenge the recommendation
        only insofar as it did not include minor details (e.g., that Mr. Murphy
        examined Mr. Blount in the clinic but not in the decontamination cham-
        ber, Doc. 66 at 3), and did not characterize the facts using the words Mr.
        Blount prefers (e.g., Mr. Blount says that the prison guards “slammed”
        him to the ground, whereas the recommendation says the guards made
        Mr. Blount “fall to the floor,” id.). These objections are semantic, not
        substantive, and the court won’t overrule Judge Hegarty’s recommenda-
        tion on this basis.

                     B. Merits Objections

                              i. Claim of Excessive Force

           Judge Hegarty concluded that Defendants are entitled to judgment
        on Mr. Blount’s claim for excessive force because: (1) there is no evidence
        that Defendants acted maliciously or sadistically to cause Mr. Blount
        harm, and (2) the force used by Defendants was de minimis. Mr. Blount
        objects to these conclusions on several grounds.

           First, he argues that his declaration was sufficient to create a genu-
        ine dispute of material fact under Rule 56. Doc. 66 at 4. But Magistrate
        Judge Hegarty was right that a self-serving affidavit is insufficient on
        its own to create a genuine dispute of material fact and must find


                                           -4-
Case 1:19-cv-02134-DDD-MEH Document 67 Filed 12/23/20 USDC Colorado Page 5 of 7




        support in the record. See Pierson v. Bassett, 534 F. App’x 768, 771 (10th
        Cir. 2013) (self-serving affidavit cannot be blatantly contradicted by the
        factual record) (citing York v. City of Las Cruces, 523 F.3d 1205, 1210
        (10th Cir. 2008)); Oates v. Englund, 194 F.3d 1321 (10th Cir. 1999) (“con-
        clusory and self-serving affidavits are not sufficient” are not enough to
        overcome a motion for summary judgment (citing Hall v. Bellmon, 935
        F.2d 1106, 1111 (10th Cir. 1991)).

           Mr. Blount next argues that the recommendation “ignores” the
        twelve exhibits he attached to his response in opposition to Defendants’
        motion for summary judgment. Doc. 66 at 6–8. But the facts in those
        exhibits that Mr. Blount now highlights do not undermine the amended
        recommendation’s conclusion on excessive force. The amended recom-
        mendation notes, for example, that Mr. Blount alleges the use of pepper
        spray was precipitated by his threat to call in a rape allegation. Doc. 65
        at 2. And the amended recommendation’s failure to detail all the adverse
        effects of pepper-spray exposure, Doc. 66 at 6–7, does not change recom-
        mendation’s conclusion that there is no evidence of malicious intent.

           Mr. Blount argues that the recommendation erroneously credits rec-
        ord evidence that Mr. Blount’s respiratory distress was not extreme.
        Doc. 66 at 9–11. But Mr. Blount offers no evidence other than his own
        testimony that he was in extreme respiratory distress. And as explained,
        Judge Hegarty was correct that a self-serving affidavit, without more, is
        not enough to overcome summary judgment. Indeed, the objective evi-
        dence in the record shows that Mr. Blount’s airway was patent and that
        his respiratory distress was a two out of ten on a respiratory-distress
        scale. Doc. 65 at 3. The objection thus cannot serve as a basis to overrule
        Magistrate Judge Hegarty’s recommendation.




                                             -5-
Case 1:19-cv-02134-DDD-MEH Document 67 Filed 12/23/20 USDC Colorado Page 6 of 7




                           ii. Claim of Deliberate Indifference

           Magistrate Judge Hegarty concluded that Defendants are entitled to
        summary judgment on Mr. Blount’s claim of deliberate indifference to
        serious medical need. Doc. 65 at 7–8. Mr. Blount raises no objection to
        this conclusion and the court finds no clear error on its face.

                           iii. Defendant Curtis Murphy

           Magistrate Judge Hegarty recommended that Defendant Curtis
        Murphy is entitled to summary judgment because (1) there is no evi-
        dence Mr. Murphy used any force against Mr. Blount, and (2) there is
        no dispute Mr. Murphy provided Mr. Blount with medical care. Doc. 65
        at 8. Mr. Blount does not object to the first conclusion. Mr. Blount dis-
        putes the second conclusion to the extent he argues that Mr. Murphy
        waited an hour to provide him with medical care. Doc. 66 at 14. But Mr.
        Blount cites no support for that assertion, which contradicts the record.
        Doc. 65 at 3. The court won’t overrule the amended recommendation on
        this basis.




                                           -6-
Case 1:19-cv-02134-DDD-MEH Document 67 Filed 12/23/20 USDC Colorado Page 7 of 7




                                   CONCLUSION

           Accordingly, it is ORDERED that:

           The Amended Report and Recommendation on Defendants’ motion
        for summary judgment (Doc. 65) is ACCEPTED and ADOPTED and
        the initial Report and Recommendation (Doc. 64) is DENIED AS
        MOOT; and

           Defendants’ motion (Doc. 40) is GRANTED. The clerk is directed to
        enter judgment in favor of Defendants and close the case.




        DATED: December 23, 2020           BY THE COURT:




                                           Hon. Daniel D. Domenico




                                         -7-
